Interim Decision #1368

MArrra

OF WOLFE

In SECTION 245 Procedings
A-11149323
Decided by Acting Regional Comendeeionor June 128, 1084

Adjustment of status under section 245, Immigration and Nationality Act, as
amended, is denied in the exercise of discretion to an Iranian student whose
education in this country was financed by the Iranian government and who is

committed to return to Iran and work for the government since, in the opinion
of the Department of State, such adjustment may adversely affect the relations
between the governments of the United States and Iran in the absence of evidence that applicant has made firm plans to return to Iran at a npecific future
date or has made mutually satisfactory arrangements for repaying the Iranian
government.

This case is on certification from the decision of the District Director
denying the application on the ground that adjustment of her status
to that of a permanent resident may adversely affect our relations with
Iran.
The applicant is a twenty-seven-year-old female, native and citizen
of Iran, who was last admitted to the United States at New York,
New York on September 2, 1961, as a student pursuant to section 101
(a) (15) (F) of the Immigration and Nationality Act. She first
entered the United States on June 20, 1958, as a student and remained
until June 1960. She was again admitted to the United States as a
student on September 10, 1960, and remained until June 1961. The
applicant's education was financed by the Iranian Government and she
received $160 monthly from the Iranian Ministry of Education between September 1958 and June 1962. She signed a commitment to
return and work for the government for the same period of time that
she had spent in the United States. In the brief submitted by the
applicant's United States citizen husband, he stated that they had
received a statement from the Iranian Government informing the
applicant that she owed them $10,380. The Secretary of State,
through his designated representative, has made the following statement: "Mrs. Wolfe's case appears to be one in which the adjustment
of status to permanent resident would cause the Iranian Government
651

Interim Decision #1868
to feel that its interests had not been taken into account. Therefore,
the Department suggests that before Mrs. Wolfe's status is changed,
the Service require that she show evidence that she has made firm plans
to return to Iran at a specific future date or that she has reached a
mutually satisfactory arrangement with the Iranian authorities for
repaying the Iranian Government at least some of the money it has
invested in her education".
While the applicant's husband stated his willingness to repay the
money, he has not presented any evidence of satisfactory arrangements
with the Iranian Government.
The present facts in this case do not warrant favorable exercise of
the Attorney General's discretion. When and if the applicant makes
Ratisfstetary arrangements with the Iranian. authorities to repay the
money and obtains a release from her commitment, favorable action
could be considered.
ORDER: It is ordered that the order entered by the District Director on May 25, 1961, be affirmed.

652

